DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Interview Summary
In Applicant’s remarks dated 2/12/21 Applicant stated that “Agreement was reached that Weindorf does not disclose ‘an elongated second segment extending upwardly’ and that claim 20 herein would overcome the references of record.”  However, as a matter of clarification supported by the Examiner’s interview summary record dated 2/17/21, the Examiner stated that Weindorf does not explicitly disclose an elongated second segment extending upwardly, but that such configuration would be obvious over Weindorf;  Weindorf does not explicitly disclose the orientation of its sensor assembly, but the orientation that would result in the claimed configuration of the second segment is the likely intended operational orientation and would at least be obvious based on the teachings of Weindorf.  As a further matter of clarification, no agreement was reached that claim 20 would overcome the references of record.

Response to Arguments
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive.  Applicant states that Weindorf discloses at most that its intake 34A is oriented in .

Response to Amendments
Amendments to the claims overcome the rejection of claims 2 and 3 under 35 USC 112(b) set forth in the prior Office action.  Therefore, the rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190310470 by Weindorf et al. in view of U.S. Patent Application Publication 20170057467 by Tanaka.
As to claim 1, Weindorf teaches a sensor assembly comprising an inlet duct 22 (fig. 1) having an elongated inlet segment (right segment of 22) and an elongated 
Weindorf does not teach a water drain in the inlet duct below the water separator.  However, one of ordinary skill in the art would have recognized as obvious to include a water drain.  Tanaka teaches a sensor assembly with a water drain 425a (fig. 7) in an inlet duct 20a, the water drain being at the lowermost portion of the inlet duct near its transition to an upwardly extending section.  Tanaka teaches that the drain has the purpose of discharging foreign matters that may enter the inlet opening of the inlet duct (para. 43).  One of ordinary skill in the art would have been motivated to add the drain of Tanaka to the sensor assembly of Weindorf in order to drain any foreign matters, including water, that may have entered the inlet duct of Weindorf.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claims 2 and 3, Weindorf teaches an elbow between the inlet segment and second segment that is 90 degrees (fig. 1).
As to claim 4, Weindorf teaches an elbow between the inlet segment and second segment (fig. 1).  Based on the teachings of Tanaka, one of ordinary skill in the art would have recognized as obvious to place the water drain in the elbow, the elbow being at a low point and below a filter 36 that may block and release fluid (see discussion above).  Furthermore, one of ordinary skill in the art would have recognized that placing the 
As to claim 5, Weindorf teaches an elbow between the inlet segment and second segment (fig. 1), the second segment being straight and vertical from the elbow to the separator 36 (fig. 1).
As to claim 6, Weindorf teaches that the elbow has a bottom (fig. 1), and one of ordinary skill in the art would have recognized as obvious to have the drain in the bottom of the elbow for the reasons discussed above.
As to claim 7, Weindorf teaches an elbow between the inlet segment and second segment that is 90 degrees (fig. 1).
As to claim 9, Weindorf teaches an image sensor 18 and a housing 12 supporting the sensor (fig. 1), the inlet duct 22 being in the housing.
As to claim 10, Weindorf teaches that the housing has an air outlet 64 (fig. 1) aimed at the image sensor and in fluid communication with the inlet duct 22.
As to claim 11, Weindorf teaches a fan 32 between the inlet duct 22 and the air outlet 64 (fig. 1).
As to claim 12, Weindorf teaches that the water separator 36 is between the fan and the inlet segment (fig. 1).
As to claim 13, Weindorf teaches that the housing 12 has a front face (fig. 1, depicted facing upwards), the image sensor 18 and an inlet opening 34A of the inlet duct 22 both being on the front face.

As to claim 17, Weindorf teaches an elbow between the inlet segment and second segment (fig. 1), the elbow being capable of collecting water droplets.
As to claim 18, the drain would be positioned in the elbow, as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190310470 by Weindorf et al. in view of U.S. Patent Application Publication 20170057467 by Tanaka as applied to claim 1 above, and further in view of KR20180098980A by Kim et al.
As to claim 8, Weindorf does not teach that its foam filter 36 is a mesh of hydrophobic material.  However, one of ordinary skill in the art would have recognized as obvious to have the filter of Weindorf made of hydrophobic material.  Kim teaches a system to prevent fouling of a vehicle lamp and teaches that a hydrophobic filter on the housing can block both foreign substances and water (para. 39).  One of ordinary skill in the art would have been motivated to have the filter of Weindorf made of a hydrophobic material in order to not only block foreign substances, but to also block water from entering the sensor assembly.  Therefore, the claimed invention would have been obvious at the time it was filed.

s 15, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190310470 by Weindorf et al. in view of U.S. Patent Application Publication 20170057467 by Tanaka as applied to claim 9 above, and further in view of U.S. Patent Application Publication 20120117745 by Hattori et al.
As to claim 15, Weindorf does not teach that the image sensor includes an illuminator.  However, one of ordinary skill in the art would have recognized as obvious to include an illuminator with the sensor of Weindorf.  Hattori teaches a sensor assembly having an illuminator (infrared or visible-light lamp, para. 105), and further teaches that the lamp can be used to assist the ambient brightness when the camera captures images at night (para. 105).  One of ordinary skill in the art would have been motivated to include an illuminator in order to assist the ambient brightness for taking images at night, as taught by Hattori.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 20, Weindorf teaches an outlet duct (air passage path from 64, across the camera face, and returning to duct 22, fig. 1, para. 36) in fluid communication with the second segment (fig. 1, para. 36), its camera face being in the outlet duct.  Hattori teaches that its illuminator 171 is on the face of its camera 172 adjacent to the camera lens 173 (fig. 21).  Upon the modification discussed above, the illuminator of Hattori would be located on the face of the camera taught by Weindorf and would thus be located in the outlet duct.
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20190310470 by Weindorf et al. in view of U.S. Patent Application Publication 20170057467 by Tanaka as applied to claim 13 above, and further in view of U.S. Patent Application Publication 20190086773 by Okamura et al.
As to claim 22, Weindorf does no teach an inlet lip that extends around the inlet opening and extends outward from the front face.  However, one of ordinary skill in the art would have recognized as obvious to modify the assembly taught by Weindorf to have an inlet lip.  Okamura teaches a sensor assembly and teaches a restriction portion 27 (i.e. a lip) formed around a transmission window to suppress an inflow of rainwater droplets (paras. 100, 128).  Okamura suggests various shapes and configurations for its restriction portion, including embodiments that extend around the transmission window (see figs. 8-24).  Based on the teachings of Okamura, one of ordinary skill in the art would have had reason to have an inlet lip around the inlet opening of Weindorf to accomplish the same benefit, namely to prevent rain droplets from entering the air inlet, with a reasonable expectation of success.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.